           Case 7:21-cv-03672-KMK Document 17 Filed 08/24/21 Page 1 of 2
           Case 7:21-cv-03672-KMK Document 20 Filed 08/26/21 Page 1 of 2

                                                                MEMO ENDORSED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 DAVID ROMBOUSEK, # 21R0203,                             Civil Action No.: 7:21-cv-03672

                       Plaintiff,
        -against-                                        NOTICE OF MOTION

TRINITY COMPANY, SUPERVISOR HARRY,
SUPERVISOR JOHN DOE, SRG. COLBY AND
SRG. GESSNER OF ORANGE COUNTY
CORRECTIONS,

                       Defendants.


        PLEASE TAKE NOTICE, that upon the declaration of Alexander Chosid and the

supporting memorandum oflaw, Defendant, TRINITY SERVICES GROUP, INC. s/h/a

TRINITY COMP ANY ("Trinity"), will move this Court before the Honorable Kenneth M.

Karas, United States District Court Judge, Southern District of New York, United States

Courthouse, 300 Quarropas Street, White Plains, New York, for an order pursuant to Federal

Rule of Civil Procedure 4 and 12(b)( 6) dismissing the Complaint for improper service and for

failure to state a claim upon which relief can be granted, and for such other and further relief as

this Honorable Court deems just and proper.

Dated: New York, New York
       August 24, 2021




LEGAL/ 140176796.vl
          Case 7:21-cv-03672-KMK Document 17 Filed 08/24/21 Page 2 of 2
          Case 7:21-cv-03672-KMK Document 20 Filed 08/26/21 Page 2 of 2



                                     MARSHALL DENNEHEY WARNER
                                     COLEMAN & GOGGIN, P.C.

                               By:
                                     Yl /wJ/~
                                     R. David Lane, Jr. (RD 2435)
                                     Wall Street Plaza, 88 Pine Street, 2l5t Floor
                                     New York, New York 10005
                                     rdlane@mdwcg.com
                                     Ph: (212) 376-6413




LEGAL/140176796.vl
                                         2
